Citation Nr: 0324893	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fractured left index finger.

2.  Entitlement to an evaluation in excess of 10 percent for 
fracture of the base of the left thumb with wrist involvement 
(minor).

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee strain.

4.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae (PFB).

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a skin disorder 
other than PFB.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1978 to July 
1982.

Initially, the Board of Veterans' Appeals (Board) notes that 
all of the claims on appeal were previously developed by the 
Board, and that while the Board finds that such development 
permits the Board to address the issues of entitlement to 
service connection for right ankle and shoulder disorders, it 
does not find that it is currently able to address the 
remaining issues on appeal.  These issues will be addressed 
more fully in the Remand portion of this decision.

The claims file also reflects the Board's receipt of the 
veteran's claim for increased compensation based on 
unemployability due to service-connected disability.  This 
matter is referred to the regional office (RO) for 
appropriate consideration and/or adjudication.




FINDINGS OF FACT

1.  Residuals of right ankle injury are related to service.

2.  Residuals of right shoulder injury are related to 
service.


CONCLUSIONS OF LAW

1.  Residuals of right ankle injury were incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Residuals of right shoulder injury were incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

The veteran contends that he sustained in-service sport-
related injuries to his right ankle and shoulder.

Service medical records reflect that in January 1978, the 
veteran was experiencing some boot irritation of the medial 
malleolus of the right ankle.  They further indicate that in 
March 1980, the veteran sustained trauma to his right ankle 
while playing basketball, and that he was initially unable to 
walk because of his injury.  The assessment was severe pain, 
an ice pack and Ace wrap were applied, and he was referred to 
the emergency room for X-rays.  Approximately one month 
later, minimal swelling was noted but the veteran was issued 
crutches.  The impression was right ankle sprain.  

Service medical records further reflect that in July 1982, 
the veteran complained of a popping noise in the right 
shoulder with a history of a stretching injury three weeks 
earlier.  Examination revealed mild crepitus but full range 
of motion without pain.  The assessment was mild soft tissue 
injury/musculoskeletal strain.  June 1982 discharge 
examination did not reveal any relevant complaints or 
findings but occurred prior to the veteran's right shoulder 
evaluation in July 1982.

A May 1995 Department of Veterans Affairs (VA) hospital 
summary notes that the veteran underwent orthopedic 
evaluation for a possible torn right Achilles tendon 
sustained three months earlier.  It was noted that there had 
been a diagnosis of ruptured Achilles tendon, chronic, with 
retraction, and surgical correction was recommended.  May 
1995 VA magnetic resonance imaging (MRI) revealed an 
impression of a ruptured right Achilles tendon with marked 
retraction.  

VA outpatient records from August 1995 reflect that the 
veteran reported a history of a chronic Achilles tendon 
rupture in December 1994 that had reportedly been aggravated 
by an assault.  The assessment was chronic Achilles tendon 
rupture.  

VA joints examination in June 1999 revealed that the 
veteran's complaints included right ankle pain.  The veteran 
further noted that studies had shown an Achilles tendon tear 
and the diagnosis included history of possible Achilles 
tendon tear.

At the veteran's personal hearing in July 2000, the veteran 
testified that he injured his right shoulder in service while 
lifting weights (transcript (T.) at p. 11).  He went in for 
treatment on two or three occasions and was advised not to 
lift weights (T. at p. 11).  The veteran also noted that he 
had a severe ankle sprain in service (T. at p. 16).  When he 
later "reinjured" his right Achilles tendon after service, 
he was told that the tendon was not connected down to the 
bottom of the heel, and the only other injury the veteran had 
was in service (T. at p. 16).  The ankle was injured in 
service when someone stepped on the back of his foot during a 
game of basketball (T. at p. 16).  At that time, he was told 
that it was just a sprain, but the veteran believed that this 
was when his Achilles tear took place (T. at p. 16).  The 
problems with his right ankle made walking difficult, there 
was stiffness, and the back of the ankle would swell (T. at 
pp. 16-17).  

VA examination in June 2003 revealed that the veteran 
reported that his right ankle and shoulder were injured 
during the service in 1980.  The right ankle was injured 
while playing basketball and the right shoulder was injured 
while lifting weights.  Pain reportedly occurred with the 
right shoulder when lifting, and with the right ankle, on a 
daily basis.  He denied any other post-service injuries to 
these joints.  He also denied any surgeries to the right 
ankle and shoulder.  

Physical examination of the right ankle revealed dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 
degrees, and while there was no varus or valgus angulation of 
the os calcis, the veteran was noted to do the exercise more 
slowly on the right compared with the left.  The ranges of 
motion of the right shoulder were noted to be accomplished 
with difficulty.  Recent X-rays were interpreted to reveal 
negative findings.  The diagnosis was musculoligamentous 
strain in the right ankle and episodes of tendonitis and 
bursitis in the right shoulder.

The examiner went on to comment that it appeared that, at 
least according to his service records, that the veteran did 
have an injury to the right ankle and shoulder while on 
active duty in July 1980 while playing sports in Arizona, and 
that these injuries continued to bother him.  Therefore, the 
examiner opined that it appeared at least as likely as not 
that the right ankle and right shoulder were related to his 
service days.  

The examiner noted his complete review of remand instructions 
and the veteran's claims and VA file in conjunction with his 
examination of the veteran.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of residuals of both 
right ankle and right shoulder injuries, to include 
musculoligamentous strain in the right ankle and episodes of 
tendonitis and bursitis in the right shoulder.  However, the 
evidence must further link such disability to service.  

In this regard, while the record previously did not reflect 
medical opinions linking any current right ankle or shoulder 
disorder to service, the record now contains medical opinions 
that do provide a nexus of relevant disability to service.

More specifically, the June 2003 VA examiner reviewed the 
entire record in conjunction with the examination of the 
veteran, diagnosed current disabilities of the right ankle 
and shoulder, and opined that it appeared at least as likely 
as not that the right ankle and right shoulder were related 
to the veteran's days in service.  While the Board is mindful 
of the fact that the examiner did not dispute the veteran's 
denial of a post-service injury to the ankle in the face of 
VA records that document the rupture or rerupture of the 
right Achilles tendon in 1994 or 1995, and refers to the 
source of the veteran's respective injuries as occurring in 
July 1980, whereas the Board's review of the records reflects 
pertinent right ankle injury in March 1980 and right shoulder 
injury in July 1982, the examiner maintains that he 
completely reviewed the records and instructions, and the 
Board must therefore assume that he took all relevant medical 
evidence into account in the process of reaching the opinion 
noted above.

Moreover, the Board notes that the June 2003 opinion that it 
appeared at least as likely as not that the right ankle and 
right shoulder were related to service is not contradicted by 
another medical opinion.

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that residuals of right ankle and shoulder injury 
have been related by competent evidence to active service, 
and that service connection for such disability is therefore 
warranted.


ORDER

Service connection for residuals of right ankle injury is 
granted.

Service connection for residuals of right shoulder injury is 
granted.


REMAND

With respect to the remaining issues of entitlement to a 
compensable evaluation for residuals of a fractured left 
index finger, entitlement to an evaluation in excess of 10 
percent for fracture of the base of the left thumb with wrist 
involvement (minor), entitlement to an evaluation in excess 
of 10 percent for right knee strain, entitlement to a 
compensable evaluation for PFB, and entitlement to service 
connection for a skin disorder other than PFB, recent legal 
precedent precludes the Board's current consideration of 
recent June 2003 VA medical examination evidence obtained as 
a result of development undertaken by the Board.  More 
specifically, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.  Here, the claims 
folder does not contain a waiver of the RO's consideration of 
the additional medical evidence noted above.  Therefore, 
consistent with the applicable case law, the Board must 
remand the veteran's claims to the RO for a review as to 
whether all evidence needed to consider his claims has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
last supplemental statement of the case concerning these 
issues.  

In light of the above, this matter is REMANDED for the 
following:

The veteran and his representative should 
be given an appropriate SSOC regarding all 
evidence received since the last SSOC.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



